                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    SOUTHERN DIVISION
________________________________________________
MARTIN J. WALSH, 1     0F                           )
SECRETARY OF LABOR,                                 )
UNITED STATES DEPARTMENT OF LABOR,                  )
                                                    )
                              Plaintiff,            )
                                                    )
              v.                                    ) Civil Action No. 8:19-cv-00934
                                                    )
SOFIA & GICELLE, INC. dba                           )
FAST EDDIES, SPORTS & BILLIARDS, a corporation; )
Maria Aguilar, individually, and as President and   )
and owner of the aforementioned corporation,        )
                                                    )
                              Defendants.           )
                                                    )

                                      PROPOSED ORDER

       On June 1, 2021, the parties submitted a Joint Status Report in which Plaintiff alleged

Defendants unlawfully contacted employees for the purpose of coercing or intimidating them

from participating in the present action. Specifically, Plaintiff alleged that Jose Hernandez, a Fast

Eddies manager, contacted employees to dissuade them from testifying in this action. On June 9,

2021, the Court held a status conference to discuss the Joint Status Report. During that status

conference, Defendants denied Plaintiff’s allegation of witness intimidation.

       In light of the allegations of witness intimidation and interference raised by Plaintiff, the

Court ORDERS the following:

       A.      Pursuant to Section 15(a)(3) of the Fair Labor Standards Act (“FLSA”), the

parties shall not unlawfully discriminate or retaliate against any employee in connection with this



1
 Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of Labor Martin J. Walsh is
substituted for Eugene Scalia as the plaintiff in this action.
matter. Each employee has a statutory right to participate in this action involving allegations that

Defendants violated the Fair Labor Standards Act by failing to pay employees minimum wage

(at least $7.25 per hour) and overtime (at least $10.87) for all hours worked over 40 in a

workweek. 29 U.S.C. § 215(a)(3). Applicable law prohibits any person from engaging in

retaliation, intimidation, and manipulation of employees who cooperate or participate in claims

involving violations of the Fair Labor Standards Act (“FLSA”). For example, it is against the law

for anyone to threaten to take legal action against any witness because of communications and/or

cooperation with the Secretary’s investigation and enforcement under the Fair Labor Standards

Act;

       B.      It is against the law for any person to retaliate, intimidate, discriminate, fire, and

manipulate a current or former employee from providing information or refusing to provide

information or testifying about claims for minimum wage and overtime compensation under the

Fair Labor Standards Act. Defendants shall refrain from interfering or attempting to interfere

with Plaintiff’s communications with employees listed on the Second Revised Schedule A in any

way, including telling such employees not to speak with attorneys for the U.S. Department of

Labor. Employees have the right to share information with Plaintiff and Defendants regarding

the FLSA claims and defenses at issue in this case;

       C.      Defendants will refrain from having their employees, including Jose Hernandez,

contact employees listed on the Second Revised Schedule A regarding their participation in the

instant action. However, to enable counsel to prepare for trial, attorneys for the parties (i.e. the

U.S. Department of Labor, Fast Eddies’ and Maria Aguilar) may contact these employees to

discuss the facts of the case.
       D.      NOTICE TO EMPLOYEES: It is your right to decide whether to speak with the

attorneys for the U.S. Department of Labor and/or the attorney for Fast Eddies’ and Maria

Aguilar. If you receive a subpoena directing you to appear in court to testify, you must comply

with the subpoena;

       E.      Defendants will direct Jose Hernandez not to contact any employee identified on

the Second Revised Schedule A during the pendency of the instant action, to include scheduling

employees for shifts at Fast Eddies;

       F.      Before seeking to schedule any employee for a shift, Defendants will ensure that

the employee has been provided a copy of this Order;

       G.      The parties agree to provide a copy of this Order to all witnesses listed on their

26(a)(3) disclosures and identified in the Joint Pretrial Order;

       H.      Plaintiff may further disseminate this Order to any of the persons noted on the

Second Revised Schedule A of its choosing.

It is further ORDERED that a violation of this Order will result in Contempt of Court.




         Entered this      day of                             , 2021.



                                               UNITED STATES DISTRICT JUDGE
